    Case 2:09-cr-00177-ILRL-ALC Document 411 Filed 02/14/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NUMBER: 09-177

DANQUELL MILLER                                     SECTION: “B”



                                  ORDER

     In    view    of   today’s     hearing,     Defendant      Danquell

Miller’s     pro     se    filed     motion      for     reduction        of

sentence    is    hereby    DISMISSED as MOOT (Rec. Doc. 389).

A separate order and reasons have been issued resolving

all re-sentencing issues.


     New Orleans, Louisiana, this 13th day of

February, 2019



                            __________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE
